Citation Nr: 0501521	
Decision Date: 01/19/05    Archive Date: 02/07/05

DOCKET NO.  97-32 665A	)	DATE
	)
	)


THE ISSUE

Whether the Board of Veterans' Appeals (Board) committed 
clear and unmistakable error (CUE) when it denied service 
connection for a bilateral knee disability in January 1958.



REPRESENTATION

Moving party represented by:  J. Myers Morton, Attorney at 
Law



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran served on active duty from December 1953 to 
September 1954.

In January 1958, the Board denied the veteran's claim for 
service connection for a bilateral knee disability.  In 
November 1999, the Board found that the January 1958 decision 
did not contain CUE.

The veteran appealed the Board's November 1999 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In March 2001, the parties to the appeal filed a 
Joint Motion for Remand and to Stay Proceedings (Joint 
Motion).  The parties agreed that the Board's November 1999 
decision should be vacated, and the matter remanded, in light 
of the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)).  In March 2001, the Court granted the 
Joint Motion and returned the matter to the Board.

In October 2001, the Board entered a second decision finding 
that the January 1958 decision did not contain CUE.  The 
veteran appealed.  In July 2004, the Court found that the 
Board had not adequately discussed the possible different 
genesis of the veteran's left and right knee disabilities, 
and therefore failed to sufficiently convey to the veteran 
the precise basis for the Board's denial.  Accordingly, the 
Court vacated the Board's October 2001 decision and remanded 
the matter for readjudication.


FINDING OF FACT

The January 1958 Board decision, which denied service 
connection for a bilateral knee disability, represented a 
reasonable application of the known facts to the law then in 
existence.




CONCLUSION OF LAW

The Board did not commit CUE when it denied service 
connection for a bilateral knee disability in January 1958.  
38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 
20.1401, 20.1403 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

In October 1954, the veteran filed an original claim for 
service connection for a bilateral knee disability.  The 
Veterans Administration (now the Department of Veterans 
Affairs or VA) Regional Office (RO) in Louisville, Kentucky 
denied his claim in November 1954, and he appealed to the 
Board.

At the time of the Board's review of the veteran's appeal in 
January 1958, the evidence of record showed that the veteran 
was examined in July 1953 for enlistment in the U.S. Army 
Reserves.  In relevant part, it was noted that he had 
sustained an injury to his left knee 4 years earlier while 
playing basketball, but that he had had no difficulty in the 
past 2 years.  On clinical evaluation, his lower extremities 
were found to be normal.

The evidence also showed that the veteran entered onto active 
duty on December 1, 1953.  After a rather short period -
approximately 2 weeks-he began to complain of knee problems.  
A radiographic report, dated December 15, 1953, indicated 
that he complained of pain in both knees and that X-rays 
revealed an osteochondritis dissecans of the distal end of 
the medial condyle of the right femur and an amorphous 
calcification located at the distal end of the left femur in 
the lateral soft tissues.  It was noted that "[t]his may 
have represented and [sic] old injury."

A clinical note, dated December 16, 1953, referred to 
painful, swollen knees for 3 to 4 days.  A referral to the 
orthopedic clinic of the same date referred to a 3- to 4-day 
history of pain in both knee joints with weakness when 
standing or walking, with no past history of injury.  It was 
noted that the veteran was to be presented to an M.E.B. 
(Medical Evaluation Board).  It was further noted on another 
clinical record, also dated December 16, 1953, that he was to 
have no duties or exercises involving deep knee bends.

On December 17, 1953, the veteran was examined for Medical 
Board purposes.  He was given a diagnosis of osteochondritis 
dissecans of the right knee, and it was noted that he was not 
qualified for retention in service.  It was recommended that 
he be separated.

A clinical abstract, dated December 23, 1953, showed that the 
veteran entered the hospital "with complaints of both knee 
joints on standing or walking, of three days duration."  It 
was noted that there was no past history of injury, and no 
previous similar complaint.  It was also noted that X-rays 
revealed marked irregularity of the medial femoral condyle on 
the articular surface; amorphous calcification at the distal 
end of the left femur at the lateral aspect; and an 
irregularity in the medial condyle of the right femur which 
"may represent a process similar to that noted on the 
left."  The diagnosis was osteochondritis dissecans of the 
right knee.  The examiner indicated that the condition 
existed prior to enlistment (EPTE), and that it was not 
incurred in the line of duty.  It was recommended that the 
veteran be discharged from service.

A form entitled, "Disposition Board Proceedings . . . ," 
dated in January 1954, contained a diagnosis of 
"[o]steochondritis [d]issecans, knee, right."  A notation 
on the form indicated that the approximate date of origin of 
the condition was "[p]rior to 1953."  It was noted that the 
condition had existed prior to enlistment and was not 
incurred in the line of duty.  It was recommended that the 
veteran be sent to a hospital for further evaluation.

Subsequent reports, also dated in January 1954, showed that 
the veteran was admitted to a hospital orthopedic service for 
transfer to a general hospital.  It was noted that he had 
been presented to a Medical Board for separation-since he 
had not actually started training when his condition was 
discovered-but that he had refused separation for an EPTE 
injury.  He claimed that he had led a very active athletic 
life prior to service, and denied having previous knee pain 
or injury.  On examination, he had a small, healed scar of 
the left upper pre-tibial area.  He reported having been 
kicked by a horse six years earlier, incurring a laceration 
"down to bone" near the junction of the middle and upper 
thirds of the left tibia, with the remainder of the hoof 
contusing the knee area.  He indicated that the 
discoloration, soreness, and swelling disappeared in about 
three weeks with healing of the wound.  He reported that he 
had first noted trouble with his knees in "K.P." when his 
knees became sore, swollen, and painful to stand on.

Records of hospitalization, dated in January 1954, indicated 
that X-rays were interpreted to reveal bilateral 
osteochondritis dissecans.  The veteran underwent an 
arthrotomy of the left knee in January 1954.  Two large 
calcific masses were removed from the suprapatellar pouch, 
and the medial cartilage-which had become detached from the 
tibia-was removed.  In March 1954, he underwent arthrotomy 
of the right knee, and an area of swollen, degenerated 
cartilage was removed from the lateral aspect of the medial 
condyle.  His condition improved, and he was discharged from 
the hospital in April 1954 with a diagnosis of 
osteochondritis dissecans of both knees.  It was noted that 
the condition existed prior to enlistment and was not 
incurred in the line of duty.

In May 1954, the veteran presented to the orthopedic clinic 
with complaints relative to his knees.  On examination, both 
knees were unstable with marked quadriceps atrophy.  The left 
knee showed marked anterior-posterior instability on walking 
and could be "moved back and forth like a drawer."  X-rays 
showed that there was an osteochondritis dissecans body 
firmly attached to the inferior aspect of the medial condyle 
on the right, and that there were no bone or joint 
abnormalities of the left knee.  On examination in June 1954, 
it was noted that he had quadriceps atrophy on the left, and 
that the left knee was unstable in all planes and elicited a 
sliding posterior movement on walking.  The diagnosis was 
that he had osteochondritis dissecans on the left.

The veteran was admitted for transfer to a general hospital 
in late June 1954.  It was noted that an orthopedic civilian 
consultant had examined the veteran and his X-rays and 
concurred in the conclusion that "he is not now, nor has he 
ever been since his entrance into the Army fit for military 
duty as required in basic training today."  The diagnosis 
was that he had bilateral osteochondritis of the knees.  On 
that particular form, it was noted that line of duty was 
"[u]ndetermined".  However, it was noted on a clinical 
record cover sheet that the condition existed prior to 
enlistment and was not incurred in the line of duty.

Hospital records from July 1954 indicated that veteran had 
undergone surgery on the knees in January and March 1954, and 
that he had been released from the hospital in April, but had 
been unable to perform any duties because of extreme 
instability of the left knee and some moderate pain in the 
right knee.  On examination, there appeared to be a normal 
range of motion in both knees.  However, he was unable to 
walk without the aid of crutches.  He walked with a stiff 
left knee gait, and there was a 3/4-inch atrophy of the left 
quadriceps; laxity of the left anterior cruciate ligament; 
and marked evidence of snapping and instability of the left 
knee on walking, with the left tibia tending to ride forward 
on the femoral condyles.  He had considerable weakness of the 
left quadriceps, and those on the right were slightly more 
powerful.  Because of the persistent pain and disability in 
both knees, and because of his inability to even start basic 
training, it was recommended that he appear before a Physical 
Evaluation Board (PEB) for further disposition.

The report of a July 1954 examination, performed for Medical 
Board purposes, showed many of the same findings as earlier 
examinations.  It was noted that the veteran had 
osteochondritis dissecans of both knees; that he had had 
arthrotomies in January and April; that there was instability 
of the anterior cruciate on the left because of a probable 
tear; that the left tibia tended to slip forward on the femur 
when he walked; and that he had persistent pain in the right 
knee.  The diagnostic assessment was that he had a torn 
anterior cruciate of the left knee, with internal 
derangement, and osteochondritis dissecans of the right knee.

Also of record was a form entitled, "Disposition Board 
Proceedings for Officers".  The form indicated that a Board 
met on August 11, 1954, and contained a diagnosis of 
"[o]steochondritis dissecans knees, bilateral . . .."  
Entries on the form indicated that the condition did not 
exist prior to entry on active duty; that it was incurred in 
the line of duty; that the approximate date of origin of 
incapacity was January 1954; and that the date of 
incapacitation for military duty was June 30, 1954.


A "Statement of Conclusions" and DA Form 199, issued by a 
PEB and dated on August 13, 1954, showed that the veteran was 
found to be unfit for further military service by reason of 
disability diagnosed as "[k]nee, unstable, with slight 
lateral bending on weight-bearing, bilateral . . .."  The 
report indicated that the disability was incurred in the line 
of duty in January 1954.  A 30 percent rating was assigned 
for each knee which, when combined and adjusted for bilateral 
factor, resulted in an overall rating of 60 percent.

In September 1954, the findings of the PEB on DA Form 199 
were modified by order of the Secretary of the Army.  In 
pertinent part, the diagnosis was amended to add "left knee 
moderate, right knee mild"; the approximate date of origin 
was changed to EPTS (existed prior to service); and an entry 
in box #21 was modified to indicate that the condition was 
permanently aggravated by military service.  The order for 
modification stated that the evidence of record established 
that the defect of the left knee had its inception prior to 
original entry in service; that it was considered 10 percent 
disabling at that time; that it was presently considered 
moderate and ratable at 20 percent; and that a net evaluation 
of 10 percent was warranted for aggravation during service.  
As to the right knee, it was noted that it was considered 
mildly disabling and ratable at 10 percent.  Later in 
September 1954, it was noted on a Clinical Record Cover Sheet 
that the appropriate diagnosis for the veteran's condition 
was "[o]steochondritis dissecans knees, bilateral, with 
unstable knees with slight lateral bending on weight bearing, 
bilaterally."  It was noted on an associated clinical record 
that the condition was incurred in the line of duty, and that 
the disability rating was 20 percent.

Post-service evidence included medical reports from the 
veteran's employer.  These records showed that examination in 
January 1955 revealed good stability and adequate function of 
both knees.  In May 1956, he reported that he had struck his 
knees against a stock bin.  Examination revealed a small 
loose body in the medial femoral condyle on the right side 
with osteochondritis dissecans.  Subsequently, there were 
other reports of knee complaints.

The evidence also included affidavits from some of the 
veteran's acquaintances, dated from May to July 1957, to the 
effect that he did not have any knee problems prior to 
service, but that he did have difficulties thereafter.  In 
addition, he offered testimony at a personal hearing in 
August 1957, essentially to the same effect.  His 
representative at the time conceded that "the original 
condition causing the veteran's hospitalization [in service] 
in all probability did exist prior to his enlistment," but 
argued that the claim should be granted on the basis of 
aggravation.

Based on a review of the foregoing evidence, the Board denied 
the veteran's claim for service connection in January 1958.  
The Board stated:

The surgery in service was remedial in nature and 
was accorded for the correction of the preexisting 
condition and the usual effects thereof will not be 
service connected unless the condition was 
otherwise aggravated by service.  The official 
records do not disclose any pertinent injury to the 
veteran's knees prior to his initial 
hospitalization during service.  Examination for 
employment . . . in January 1955 revealed good 
stability of both knees with adequate function.  
From a review of the entire evidence of record, 
including lay testimony, it is the decision of the 
Board that the evidence does not establish an 
increase in severity or aggravation of the 
preexisting osteochondritis, both knees, during the 
veteran's active military service.

The veteran now seeks revision or reversal of the Board's 
January 1958 decision on grounds that the Board committed 
CUE.  He says that he was physically active and never had 
trouble with his knees prior to service, and that the 
notation on his enlistment examination report-to the effect 
that he injured his left knee while playing basketball-was 
made by a medical clerk, not a physician, and is not 
accurate.  He contends that he actually told the clerk that 
he had pulled some muscles and/or ligaments in the back of 
his left knee when he was tripped while playing a game of 
"Wolf Over the River" at age 15.  He says that the area 
felt normal after 6 weeks or so, and that he thereafter 
engaged in physically demanding activity without incident.  
He also maintains that there is a discrepancy in his records 
insofar as they indicate that a horse kicked him in the knee 
prior to service: He says that he was kicked in his left leg, 
below the knee, and not on the knee itself.  He says that the 
incident occurred at age 13, and that he was very physically 
active in the years following, and had no problems with his 
knees.  He points out that he got all "1's" on his physical 
profile at service entry, and contends that if he had had a 
pre-existing condition, he would not have been able to pass 
his enlistment physical.  He says that his problems first 
began when, during service, he jumped from the back of a 
truck and twisted his knees.  He reports that he had a sharp 
pain initially, but that it subsided, and that he first had 
swelling of his knees about three days later, after prolonged 
standing (close to 18 hours per day) on K.P. duty.  The 
veteran's representative maintains that the veteran's service 
entrance examination report indicates only that there was a 
prior injury to the left knee, and that there is "absolutely 
no evidence anywhere" of a preexisting right knee injury or 
condition.  In essence, it is argued that the Board failed to 
afford the veteran the presumption of soundness.

The veteran is also claiming that some of his service medical 
records are missing, including the report of a December 1, 
1953 active duty entrance examination and the initial 
December 1953 dispensary records showing that he reported an 
inservice injury to his knees.  In this regard, the Board 
notes that the RO in Louisville, Kentucky, requested service 
records in October 1954 and based on those records denied 
service connection in a November 1954 rating decision.  His 
records were transferred to the RO in Detroit, Michigan in 
April 1955, prior to the January 1958 Board decision that 
denied service connection.  Currently, the claims file 
contains correspondence showing that a member of Congress 
attempted to retrieve additional records from the National 
Personnel Records Center (NPRC) on behalf of the veteran; 
however, the NPRC indicated in February 1996 that no other 
records were available.  When service medical records are 
incomplete, the Board's obligation to explain its findings 
and conclusions is heightened. O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).

CUE is a very specific and rare kind of error.  38 C.F.R. 
§ 20.1403(a) (2004).  It is the kind of error, of fact or 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Id.  Generally, either the correct facts, 
as they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.  Id.

Any party to a final Board decision can make a motion to have 
the decision revised or reversed on grounds of CUE.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400(a), 
20.1401(b) (2004).  In order to prevail on such a motion, the 
movant must establish that there was an error in the Board's 
adjudication, and that the error was such that, had it not 
been made, the outcome of the adjudication would have been 
manifestly different.  38 C.F.R. § 20.1403(c) (2004).  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be "clear and 
unmistakable."  Id.

Review for CUE in a prior Board decision must be based on the 
record and the law that existed when that decision was made. 
38 C.F.R. § 20.1403(b)(1).  A disagreement with how the Board 
weighed or evaluated the facts in a particular case is not 
CUE.  Id. § 20.1403(d)(3).  Neither can CUE be established by 
virtue of VA's failure to fulfill the duty to assist.  Id. 
§ 20.1403(d)(2).  Further, CUE does not include the otherwise 
correct application of a statute or regulation where, 
subsequent to the Board decision challenged, there has been a 
change in the interpretation of the statute or regulation.  
38 C.F.R. § 20.1403(e).

At the time of the Board's January 1958 decision, the 
regulations in effect included the following:

[E]very person employed in active service shall be 
taken to have been in sound condition when 
examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders 
noted at time of the examination, acceptance, and 
enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease 
existed prior to acceptance and enrollment and was 
not aggravated by such service.  Relative to 
notation at enlistment, only those defects, 
infirmities, and disorders recorded at the time of 
examination are to be considered as noted.  History 
of the preservice existence of defects, 
infirmities, or disorders, recorded at the time of 
examination for acceptance and enrollment, does not 
constitute a notation of such conditions but will 
be considered together with all other material 
evidence in determinations as to the inception of 
such defects, infirmities, or disorders.  R&PR 
1063(B).

"Clear and unmistakable" means obvious or manifest.  
Accordingly, evidence which makes it obvious or 
manifest that the injury or disease under 
consideration existed prior to acceptance and 
enrollment for service will satisfy the 
requirements of the statute.  The requirement of 
the law is that claims to which the above-cited 
presumptions apply be denied only on the basis of 
evidence which clearly and unmistakably 
demonstrates that the disease did not originate in 
service or, if increased in service, was not 
aggravated thereby.  R&PR 1063(D).

Determinations concerning the inception of injury 
or disease not noted at enlistment . . . should not 
be based on medical judgment alone as distinguished 
from accepted medical principles or on history 
alone, without regard to clinical factors pertinent 
to the basic character, origin, and development of 
such injury or disease.  Adjudicative action under 
this Regulation should be based on a thorough 
analysis of the entire evidentiary showing in the 
individual case and a careful correlation of all 
material facts with due regard to accepted medical 
principles pertaining to the history, 
manifestations, clinical course, and character of 
such injury or disease.  History conforming to 
accepted medical principles pertaining to such 
injury or disease should be given due 
consideration, in conjunction with basic clinical 
data concerning the manifestation, development, and 
nature of such injury or disease, and accorded 
probative value consistent with accepted medical 
and evidentiary principles in relation to other 
competent evidence in each case.  All material 
evidence relating to the incurrence, symptoms, and 
course of the injury or disease, including official 
and other records made prior to, during, or 
subsequent to service, together with all other lay 
and medical evidence concerning the inception, 
development, and manifestations of such injury or 
disease, should be taken into full account subject 
to the limitations contained in section 105, Public 
No. 346, 78th Congress.  R&PR 1063(E).

There are certain medical principles so well and 
universally recognized as definitely to constitute 
fact, and when, in accordance with these 
principles, existence prior to entrance into 
service is established, no further additional or 
confirmatory facts are necessary.  For example, 
with notation or discovery, during service, of 
residual conditions . . . with no evidence of the 
pertinent antecedent active injury or disease 
during service, the established facts are so 
convincing as to impel the conclusion that the 
residual condition existed prior to entrance into 
active service, without further proof of this fact.  
Similarly, manifestations of lesions or symptoms of 
chronic disease from date of enlistment, or so 
close to that date that the disease could not have 
originated in so short a period, will be accepted 
as clear and unmistakable proof that the disease 
existed prior to entrance into active service. 
. . .  R&PR 1603(F).

[I]njury or disease, apart from misconduct disease, 
noted prior to service or shown by clear and 
unmistakable evidence, including medical facts and 
principles, to have had inception prior to 
enlistment, will be conceded to have been 
aggravated where such disability underwent an 
increase in severity during service unless such 
increase in severity is shown by clear and 
unmistakable evidence, including medical facts and 
principles, to have been due to the natural 
progress of the disease.  Aggravation of a 
disability, noted prior to service or shown by 
clear and unmistakable evidence, including medical 
facts and principles, to have had inception prior 
to enlistment, may not be conceded where the 
disability underwent no increase in severity during 
service on the basis of all the evidence of record 
pertaining to the manifestations of such disability 
prior to, during, and subsequent to service. . . .  
Recurrences, acute episodes, symptomatic 
fluctuations, descriptive variations, and 
diagnostic evaluations of a preservice injury or 
disease during service or at the time of discharge 
are not to be construed as establishing increase of 
disability in the absence of sudden pathological 
development or advancement of the basic chronic 
pathology during active service, such as to 
establish increase of pre- existing disability 
during service.  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred 
before enlistment, including post-operative scars, 
absent or poorly functioning parts or organs, will 
not be considered service-connected unless the 
disease or injury is service-connected, i.e., 
aggravated by service otherwise than by the usual 
effects of treatment. . . .  R&PR 1063(I).

As an initial matter, the Board notes that much of the 
argument advanced in this case has to do with the weight the 
Board accorded certain evidence in January 1958.  As noted 
above, a disagreement with how the facts were weighed or 
evaluated does not constitute CUE.  38 C.F.R. § 
20.1403(d)(3).  

However, even assuming that the veteran's CUE claim is 
facially sufficient, the Board finds that it did not commit 
CUE when it denied service connection for a bilateral knee 
disability in January 1958.  In short, the January 1958 
decision represents a reasonable application of the known 
facts to the law then in existence.
 
With respect to the left knee, the Board notes that the 
record in January 1958 contained much evidence indicating 
that pathology of that knee pre-existed service.  The record 
contained, for example, reference to two pre-service injuries 
to the left knee and/or leg; complaints of left knee pain 
within two weeks of entry onto active duty, prior to the 
beginning of training and without any report or suggestion of 
in-service trauma (such as the twisting injury since reported 
by the veteran); X-rays contemporaneous with the initial 
complaints that were interpreted to show findings that may 
have represented an old injury; and multiple entries in his 
service medical records indicating that the condition existed 
prior to enlistment, including evidence to the effect that a 
civil orthopedic consultant concurred in that opinion.  In 
fact, it appears that the only evidence of record in January 
1958 to suggest in-service onset was the initial report of 
the Physical Evaluation Board (and the accompanying 
"Disposition Board Proceedings" form), dated in August 
1954, and statements from the veteran and his acquaintances 
to the effect that he did not have any difficulties with the 
knee prior to enlistment.  However, the Physical Evaluation 
Board report was later modified, by Order of the Secretary of 
the Army, to show that the disability pre-existed the 
veteran's service.  Further, as to the lay statements, the 
Board observes that while lay persons are competent to 
describe observable symptoms (or lack thereof), they are not 
competent to offer opinions as to matters requiring 
specialized training and expertise, such as the onset or 
etiology of joint pathology.  Therefore, those statements had 
little probative value in that regard.  Accordingly, under 
the circumstances-given the ample medical evidence of record 
tending to show pre-service existence-the Board finds that 
the evidence of record in January 1958 provided reasonable 
support for the determination that left knee pathology 
clearly and unmistakably existed prior to the veteran's entry 
into service.

With respect to the right knee, the Board notes that there 
was also much evidence of record in January 1958 indicating 
that pathology of that knee existed prior to service.  The 
evidence of record at that time included, among other things, 
records showing that the veteran complained of right knee 
pain within two weeks of entry onto active duty, prior to the 
beginning of training and without any report or suggestion of 
in-service trauma (such as the twisting injury since reported 
by the veteran), and multiple entries in his service medical 
records indicating that the condition existed prior to 
enlistment, including evidence to the effect that a civil 
orthopedic consultant concurred in that opinion.  Indeed, as 
with the left knee, it appears that the only evidence of 
record in January 1958 to suggest in-service onset was the 
initial report of the Physical Evaluation Board (and the 
accompanying "Disposition Board Proceedings" form), dated 
in August 1954, and statements from the veteran and his 
acquaintances to the effect that he did not have any 
difficulties with the knee prior to enlistment.  However, for 
reasons already discussed, the lay statements had little 
probative value.  In addition, the Physical Evaluation Board 
report was later modified, by Order of the Secretary of the 
Army, to indicate in blocks #15 and 16 that the veteran's 
bilateral knee disability pre-existed service.

The Board notes that the Court, in its July 2004 Order, 
stated that the modified PEB findings stated only that the 
left knee defect existed prior to entry into service, and 
found this significant, as it addressed only the inception of 
the left knee disorder "seemingly leaving in place the PEB's 
determination that the right knee disability occurred in 
January 1954."  Order at page 3 (emphasis in original).  The 
Court added that the Board should have discussed this fact.  

In this regard, the Board observes that paragraph (b) of the 
Order modifying the PEB report explicitly states that the 
defect of the left knee had its inception prior to service, 
and that paragraph (c) does not contain the same sort of 
language with respect to the right knee.  Consequently, when 
those two paragraphs are read in isolation, they appear to 
suggest that no modification was necessary with respect to 
the initial PEB finding that the right knee defect had its 
inception in service in January 1954.  The actual changes, 
however, that were ordered to the initial PEB report (in 
paragraph (a) of the Order) - including modifying block #16 
to change the "approximate date of origin" to "EPTS" - in 
fact made no distinction between the date of onset of the 
left versus the right knee disorder.  Therefore, the Board, 
in 1958, could reasonably have construed the final PEB report 
to indicate that the defects of both knees preexisted 
service.  Accordingly, and given the ample other medical 
evidence of record tending to show pre-service existence, the 
Board now finds that the evidence of record in January 1958 
provided reasonable support for the determination that right 
knee pathology clearly and unmistakably existed prior to the 
veteran's entry into active military service.

The Board acknowledges, as the veteran's representative 
states, that there is no evidence of a right knee injury 
prior to service.  However, as noted above, there is much in 
the way of medical evidence indicating that right knee 
pathology (even if asymptomatic at the time of enlistment) 
pre-existed service.  That is all that is required.  As to 
the veteran's statements that errors were made when his 
history was recorded during service, the Board notes only 
that review for CUE in a prior Board decision must be based 
on the record and the law that existed when that decision was 
made.  Because his current statements -- meant to clarify 
certain historical matters -- are new, and were not of record 
in January 1958, they cannot be considered in the context of 
resolving the CUE question.


Concerning whether the facts were correct as to the absence 
of aggravation of the pre-existing bilateral knee disorder, 
the Board notes that the final PEB report did characterize 
the disorder as having been permanently aggravated; however, 
the earliest post-service records, from the veteran's 
employer, describe the knees in January 1955 as having good 
stability and adequate function.  Although there are many 
later references to various knee problems in the employer's 
records, they follow a notation in May 1956 that the veteran 
struck his knees on a stock bin.  Moreover, neither the 
service medical records nor the veteran's testimony from that 
period refer to in-service knee injury.  Rather, it was noted 
that the knee problem became apparent during "K.P." and 
before the veteran had even begun his training.  Thus, there 
was a basis in the record for the Board's conclusion that the 
pre-existing bilateral knee disorder had not been aggravated 
during military service.  This is also consistent with the 
regulations then in effect, which specifically precluded 
service-connection for the usual effects of medical and 
surgical treatment unless the disease or injury was service-
connected; that is, aggravated by service otherwise than by 
the usual effects of treatment.  The Board finds that it was 
reasonable to conclude that there was no aggravation of the 
preexisting disability.  This being so, the denial of service 
connection on the basis of aggravation, or, for that matter, 
on the basis of incurrence, cannot be said to have involved 
undebatable error.

The appellant has presented no evidence that either the 
correct facts, as they were known at the time of the January 
1958 Board decision, were not before the Board, or that the 
statutory or regulatory provisions extent at the time were 
incorrectly applied.  The Board notes that over the years the 
veteran has periodically reopened his claim and presented 
additional evidence, and that his claim was ultimately 
granted in July 2004.  However, the evidence necessary to 
support his claim was not of record at the time of the 
Board's 1958 decision, and thus that decision was not CUE.

The determinative question in this case is not whether it 
would have been reasonable for an adjudicator to have granted 
service connection for the veteran's bilateral knee disorders 
in January 1958.  Rather, the question at this stage is 
whether, given the law extant at the time, and the evidence 
then of record, it is absolutely clear that a different 
result should have ensued.  38 C.F.R. § 20.1403(c) (2003).  
Here, for all of the foregoing reasons, the Board must answer 
that question in the negative.  The allegation of failure to 
follow applicable regulations is not supported by close 
review of the record, and, further, it is neither claimed, 
nor shown, that the alleged failure to follow an applicable 
regulation changed the outcome.
 

ORDER

The motion is denied.



                       
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



